Citation Nr: 0032181	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to 
December 1971.  His separation certificate shows that he had 
time lost from February 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
PTSD.  This matter is also on appeal from a February 1997 
rating decision by the RO that denied a claim of entitlement 
to service connection for hepatitis C.  (The RO granted a 
temporary total evaluation (100 percent) for PTSD from March 
31 to June 1, 1997, based on a period of hospitalization.  
See 38 C.F.R. § 4.29 (2000).  The 30 percent evaluation for 
PTSD was thereafter continued.)

During the pendency of this appeal, by rating action of 
February 2000, the RO denied claims of service connection for 
residuals of gunshot wounds of the left arm, left side, and 
stomach on the grounds that the claims were not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, ___ (2000).  It also applies to any denial that became 
final during the period beginning July 14, 1999, if such 
denial was issued because the claim was not well grounded, 
and a timely motion for review is made.  Id.



REMAND

The veteran's service-connected PTSD has been evaluated as 
30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The schedular criteria by which psychiatric 
disabilities are rated changed after the veteran filed his 
claim.  (The new criteria have been in effect since November 
7, 1996.)  See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for a higher evaluation must now include consideration of 
both the old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used to assign a rating.  Id. at 313.  (The Board notes that 
the veteran was advised of the new criteria in a 
February 1997 supplemental statement of the case (SSOC).)

In numerous written statements, the veteran has indicated 
that his PTSD has worsened since the time of his last VA 
examination in April 1997, and that service-connected PTSD 
affects his employability.  In an attempt to better ascertain 
the severity of the PTSD, the RO scheduled the veteran for 
several VA examinations in 1998, 1999, and as recently as May 
2000.  However, the veteran did not report for examination.  
In April 2000, the RO notified the veteran that his failure 
to report for examination would result in his claim for 
increase being decided on the basis of the evidence of 
record.  The RO thereafter confirmed its denial of an 
increase and forwarded the case to the Board.

When a claimant, without good cause, does not appear for 
examination in conjunction with a claim for an increased 
rating, and the benefit sought cannot be granted on the basis 
of the evidence of record, the provisions of 38 C.F.R. 
§ 3.655 (2000) require that the claim be denied.  The 
regulation specifically provides that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Given the sequence of events described above, and in order to 
avoid prejudice to the veteran, the Board finds that the 
veteran should be given notice of the provisions of 38 C.F.R. 
§ 3.655 and an opportunity to address this question before 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, 
because the claim is being returned for this due process 
issue, the Board finds that giving the veteran one more 
opportunity to appear for an examination would be 
appropriate, especially since the ramifications of his not 
appearing were not made clear earlier.

Turning to the issue of service connection for hepatitis C, 
the veteran's service medical records show that he sustained 
a gunshot wound to the right leg in April 1968.  He claims 
that his hepatitis C is the result of blood transfusions 
which were required to treat his in-service wound.  
Thereafter, post-service private treatment reports show that 
the veteran was found to have hepatitis C in December 1995.  
VA outpatient treatment reports show that, beginning in 
January 1996, the assessments and impressions included 
hepatitis C.  

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the veteran indicating that he suffers from 
hepatitis C, it is unclear whether any examiner has 
specifically determined whether such disability is due to 
service.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on this point, especially 
in light of the passage of time following the veteran's 
separation from service and the first documentation of 
hepatitis C.  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, a new examination is necessary to better evaluate the 
veteran's claim of service connection for hepatitis C.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Specifically, the Board finds that a 
medical nexus opinion is required from an expert who has 
obtained a specific history, and reviewed the entire claims 
file, including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

Finally, VA regulations require that a SSOC be furnished to 
the appellant if, after the last statement of the case (SOC) 
or SSOC was issued, additional pertinent evidence is 
received.  38 C.F.R. § 19.31 (2000).  In the present case, 
the record shows that the RO last issued a SOC relative to 
the veteran's PTSD claim in February 1997 and to the 
hepatitis C claim in May 1997.  A review of the record 
reveals that evidence has been received by the RO since then, 
including numerous VA outpatient and hospitalization records, 
as well records from the Social Security Administration (SSA) 
in May 1998.  The record includes a disability determination 
and transmittal report reflecting that the veteran was 
considered disabled since November 1996.  The primary 
diagnosis was major depression and the secondary diagnosis 
was Hepatitis C.  The additional evidence contains evidence 
pertaining to the veteran's claims and therefore is 
"pertinent" to the claims on appeal.  The appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance unless he waives such consideration in 
writing.  See 38 C.F.R. § 19.31 (2000).  Because no statement 
from the veteran indicating a desire to waive his right of RO 
review has been received with respect to his VA treatment 
records or records received from SSA, a remand is required to 
allow the RO opportunity to adjudicate these claims in light 
of the new evidence.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for hepatitis, and 
for service-connected PTSD that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If any records sought by the RO 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA psychiatric 
examination to determine the severity of 
the service-connected PTSD.  The claims 
file, along with all additional evidence 
obtained pursuant to the request above, 
should be made available to the 
psychiatrist for review.  The RO also 
should provide the examiner with a copy 
of the old and new psychiatric rating 
criteria, and findings should be made 
that are responsive to both the old and 
the new rating criteria with respect to 
service-connected disability only.  The 
psychiatrist should assign a global 
assessment of function (GAF) score and 
explain the significance of the score in 
terms of social and industrial 
impairment, and pertinent rating 
criteria.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, then the examiner should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

4.  The RO should also schedule the 
veteran for a VA examination by a 
specialist in liver diseases to determine 
the likely etiology of Hepatitis C.  The 
claims file, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  All necessary 
diagnostic tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  After obtaining a detailed 
history, and examining the veteran, the 
examiner should state whether or not the 
veteran suffers from hepatitis C.  It is 
requested that the examiner discuss the 
prior medical evidence regarding the 
veteran's claimed hepatitis C and 
reconcile any contradictory evidence, 
such as laboratory studies, diagnoses, 
etc.  The examiner should render an 
opinion as to the most likely cause and 
date of onset of the condition.  The 
examiner should also provide an opinion 
regarding the medical probability that, 
when the veteran was treated for a wound 
to the right leg in service, he acquired 
hepatitis C.  The examiner should also 
indicate which risk factor, if any, is 
the most likely cause of the current 
hepatitis C.  If the physician cannot 
determine if one risk factor is more 
likely than another to be the cause, the 
examination report should so state, and 
this conclusion should be explained in 
detail.  The rationale for the examiner's 
opinions should be set forth in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, 
then the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

5.  The RO should ensure that the 
examinations comply with this remand, 
especially with respect to the 
instructions to provide medical opinions 
and findings necessary to apply all 
potentially pertinent rating criteria.  
If any report is insufficient, it should 
be returned to the examiner for further 
action.

6.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  The RO should 
ensure that all notification and 
development actions required by the 
Veterans Assistance Claims Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been met.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since issuance of both the 
February and May 1997 SSOC.  38 C.F.R. 
§ 19.31 (2000).  If the veteran does not 
appear for a scheduled examination, the 
SSOC should recite the provisions of 
38 C.F.R. § 3.655 (2000) and explain the 
effect of this regulation on the 
veteran's claim(s).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


